 1                                                            The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                          Case No. 2:17-cv-01297-MJP

12              Plaintiffs, and                      JOINT STIPULATION TO VACATE
                                                     PRELIMINARY INJUNCTION AND
13   STATE OF WASHINGTON,                            ORDER
14              Plaintiff-Intervenor,
15
          v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18              Defendants.
19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO VACATE                                       2101 Fourth Avenue, Suite 1500
     PRELIMINARY INJUNCTION                       NEWMAN DU WORS LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                             (206) 274-2800
 1         Plaintiffs Ryan Karnoski, Staff Sergeant Cathrine Schmid, D.L., Chief Warrant Officer
 2   Lindsey Muller, Petty Officer First Class Terece Lewis, Petty Officer Second Class Phillip
 3   Stephens, Petty Officer Second Class Megan Winters, Jane Doe, Human Rights Campaign,
 4   Gender Justice League, and American Military Partners Association n/k/a Modern Military
 5   Association of America (collectively “Plaintiffs”), Plaintiff-Intervenor State of Washington, and
 6   Defendants Donald J. Trump, Mark Esper, and the United States Department of Defense
 7   (collectively “Defendants,” and together with Plaintiffs and Plaintiff-Intervenor, “Parties”)
 8   hereby stipulate as follows:
 9         WHEREAS, this Court granted Plaintiffs’ motion for preliminary injunction on December
10   11, 2017 (Dkt. No. 103).
11         WHEREAS, this Court struck Defendants’ motion to dissolve the preliminary injunction
12   on April 13, 2018 (Dkt. No. 233).
13         WHEREAS, the Ninth Circuit vacated and remanded this Court’s order striking
14   Defendants’ motion to dissolve and further held that “[i]f Plaintiffs no longer wish to pursue a
15   preliminary injunction, they may so advise the district court on remand” (Dkt. No. 338 at 58.)
16         WHEREAS, the Parties disagreed whether their discovery disputes should be resolved first
17   before any resolution of Defendants’ motion to dissolve (Dkt. No. 341), and this Court ordered
18   that “[i]f Plaintiffs wish to file an opposition to Defendants’ motion to dissolve, they must do so
19   on or before August 2, 2019” (Dkt. No. 344).
20         NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
21   stipulate and agree as follows:
22         After the Ninth Circuit’s issuance of the mandate, the preliminary injunction should be
23   vacated based on the stipulation of the Parties, without prejudice to any renewed motion for a
24   preliminary injunction.
25         SO STIPULATED.
26

27

28
     JOINT STIPULATION TO VACATE                                             2101 Fourth Avenue, Suite 1500
     PRELIMINARY INJUNCTION - 1                      Newman Du Wors LLP        Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                   (206) 274-2800
 1   Respectfully submitted August 2, 2019.
 2    NEWMAN DU WORS LLP                                UNITED STATES DEPARTMENT OF
                                                        JUSTICE
 3

 4    s/ Jason B. Sykes                                 s/ Andrew E. Carmichael
      Derek A. Newman, WSBA No. 26967                   JOSEPH H. HUNT
 5                                                      Assistant Attorney General
      dn@newmanlaw.com
      Jason B. Sykes, WSBA No. 44369                    Civil Division
 6                                                      JOHN R. GRIFFITHS
      jason@newmanlaw.com                               Branch Director
 7    Rachel Horvitz, WSBA No. 52987                    ANTHONY J. COPPOLINO
      rachel@newmanlaw.com                              Deputy Director
 8    2101 Fourth Ave., Ste. 1500
      Seattle, WA 98121                                 ANDREW E. CARMICHAEL, VA Bar #
 9                                                      76578
      (206) 274-2800
                                                        Trial Attorney
10                                                      United States Department of Justice
      LAMDBA LEGAL DEFENSE AND
                                                        Civil Division, Federal Programs Branch
11    EDUCATION FUND, INC.                              andrew.e.carmichael@usdoj.gov
      Tara Borelli, WSBA No. 36759                      1100 L Street NW, Suite 12108
12    tborelli@lambdalegal.org                          Washington, DC 20530
      Camilla B. Taylor (admitted pro hac vice)         (202) 514-3346
13
      Peter C. Renn (admitted pro hac vice)
      Sasha Buchert (admitted pro hac vice)             Counsel for Defendants
14
      Kara Ingelhart (admitted pro hac vice)
15    Carl Charles (admitted pro hac vice)
      Paul D. Castillo (admitted pro hac vice)
16                                                      OFFICE OF THE WASHINGTON
      OUTSERVE-SLDN, INC. N/K/A                         STATE ATTORNEY GENERAL
17
      MODERN MILITARY ASSOCIATION
18    OF AMERICA
      Peter Perkowski (admitted pro hac vice)           s/ Chalia I. Stallings-Ala’ilima
19                                                      Colleen M. Melody, WSBA No. 42275
      KIRKLAND & ELLIS LLP                              colleenm1@atg.wa.gov
20    James F. Hurst, P.C. (admitted pro hac vice)      Chalia I. Stallings-Ala’ilima, WSBA No.
      Steve Patton (admitted pro hac vice)              40694
21
      Jordan M. Heinz (admitted pro hac vice)           chalias@atg.wa.gov
22    Vanessa Barsanti (admitted pro hac vice)          Assistant Attorneys General
      Daniel I. Siegfried (admitted pro hac vice)       Civil Rights Unit
23    Joseph B. Tyson (admitted pro hac vice)           Attorney General’s Office
                                                        800 5th Ave, Suite 2000
24    Counsel for Plaintiffs                            Seattle, WA 98104
25                                                      (206) 464-7744

26                                                      Counsel for Plaintiff-Intervenor State of
                                                        Washington
27

28
     JOINT STIPULATION TO VACATE                                           2101 Fourth Avenue, Suite 1500
     PRELIMINARY INJUNCTION - 2                      Newman Du Wors LLP      Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                 (206) 274-2800
 1                                                ORDER
 2         This matter comes before the Court on the Parties’ Joint Stipulation to Vacate Preliminary
 3   Injunction. After considering the Parties’ Joint Stipulation, the preliminary injunction is hereby
 4   vacated based on the stipulation of the Parties, without prejudice to any renewed motion for a
 5   preliminary injunction.
 6         IT IS SO ORDERED.
 7

 8         DATED this 5th day of August, 2019.
 9

10

11

12                                                       AMarsha J. Pechman
13                                                        United States District Judge

14

15

16

17
     PRESENTED BY:
18

19                                                      UNITED STATES DEPARTMENT OF
      NEWMAN DU WORS LLP                                JUSTICE
20

21    s/ Jason B. Sykes                                 s/ Andrew E. Carmichael
      Derek A. Newman, WSBA No. 26967                   JOSEPH H. HUNT
22                                                      Assistant Attorney General
      dn@newmanlaw.com
      Jason B. Sykes, WSBA No. 44369                    Civil Division
23                                                      JOHN R. GRIFFITHS
      jason@newmanlaw.com                               Branch Director
24    Rachel Horvitz, WSBA No. 52987                    ANTHONY J. COPPOLINO
      rachel@newmanlaw.com                              Deputy Director
25    2101 Fourth Ave., Ste. 1500
      Seattle, WA 98121                                 ANDREW E. CARMICHAEL, VA Bar #
26                                                      76578
      (206) 274-2800
                                                        Trial Attorney
27                                                      United States Department of Justice
      LAMDBA LEGAL DEFENSE AND
                                                        Civil Division, Federal Programs Branch
28    EDUCATION FUND, INC.                              andrew.e.carmichael@usdoj.gov
     JOINT STIPULATION TO VACATE                                            2101 Fourth Avenue, Suite 1500
     PRELIMINARY INJUNCTION - 3                      Newman Du Wors LLP       Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                  (206) 274-2800
      Tara Borelli, WSBA No. 36759                      1100 L Street NW, Suite 12108
 1                                                      Washington, DC 20530
      tborelli@lambdalegal.org
      Camilla B. Taylor (admitted pro hac vice)         (202) 514-3346
 2
      Peter C. Renn (admitted pro hac vice)
                                                        Counsel for Defendants
 3    Sasha Buchert (admitted pro hac vice)
      Kara Ingelhart (admitted pro hac vice)
 4    Carl Charles (admitted pro hac vice)
 5    Paul D. Castillo (admitted pro hac vice)
                                                        OFFICE OF THE WASHINGTON
      OUTSERVE-SLDN, INC. N/K/A                         STATE ATTORNEY GENERAL
 6
      MODERN MILITARY ASSOCIATION
 7    OF AMERICA
      Peter Perkowski (admitted pro hac vice)           s/ Chalia I. Stallings-Ala’ilima
 8                                                      Colleen M. Melody, WSBA No. 42275
                                                        colleenm1@atg.wa.gov
 9                                                      Chalia I. Stallings-Ala’ilima, WSBA No.
      KIRKLAND & ELLIS LLP
10    James F. Hurst, P.C. (admitted pro hac vice)      40694
      Steve Patton (admitted pro hac vice)              chalias@atg.wa.gov
11    Jordan M. Heinz (admitted pro hac vice)           Assistant Attorneys General
      Vanessa Barsanti (admitted pro hac vice)          Civil Rights Unit
12    Daniel I. Siegfried (admitted pro hac vice)       Attorney General’s Office
      Joseph B. Tyson (admitted pro hac vice)           800 5th Ave, Suite 2000
13                                                      Seattle, WA 98104
14    Counsel for Plaintiffs                            (206) 464-7744

15                                                      Counsel for Plaintiff-Intervenor State of
                                                        Washington
16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO VACATE                                           2101 Fourth Avenue, Suite 1500
     PRELIMINARY INJUNCTION - 4                      Newman Du Wors LLP      Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                 (206) 274-2800
 1                                   CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the United States of
 3   America and the laws of the State of Washington that all participants in the case are registered
 4   CM/ECF users and that service of the foregoing documents will be accomplished by the
 5   CM/ECF system on August 2, 2019.
 6

 7

 8                                                Jason B. Sykes, WSBA No. 44369
                                                  jason@newmanlaw.com
 9                                                2101 Fourth Ave., Ste. 1500
                                                  Seattle, WA 98121
10                                                (206) 274-2800
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO VACATE                                            2101 Fourth Avenue, Suite 1500
     PRELIMINARY INJUNCTION - 5                      Newman Du Wors LLP       Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                  (206) 274-2800
